Case 1:20-cv-00944-TNM Document 1-3 Filed 04/09/20 Page 1 of 2




                  Exhibit C
                 Case 1:20-cv-00944-TNM Document 1-3 Filed 04/09/20 Page 2 of 2
                                                                          Tuesday, April 7, 2020 at 11:58:00 Eastern Daylight Time

Subject:    COW2019501266 - expedited request status inquiry
Date:       Monday, February 3, 2020 at 2:17:37 PM Eastern Standard Time
From:       ScoG Shuchart
To:         FOIAPAQuesLons@uscis.dhs.gov
AEachments: image001.png, image002.png, image003.png, image004.png, image005.png, USCIS guidance
            3rd country transit.pdf

USCIS FOIA/PA,

I am wriLng in the hope there might be any addiLonal informaLon available on your response to this request.
The ﬁrst.uscis.gov tracker, which I appreciate has its limits, shows an esLmated compleLon date for this
request of 10/27/2019. It is now more than three months past that date, and more than four months since
this very straighYorward request for policy documents was submiGed.

This document request was submiGed with a request that it be subject to expedited processing (see aGached
original request). Your acknowledgement leGer (dated Sept. 19, 2019), failed to address whether expedited
processing was being granted. (Nor did it address our request for a fee waiver.) We would appreciate an
update as to when these documents might be available consistent with the warranted request for expedited
processing.

If you have any quesLons about this request I am available by phone or e-mail.

Yours,

ScoG Shuchart

ScoE Shuchart, Esq.
Senior Director for Legal Strategy
Kids in Need of Defense (KIND)
1201 L Street, NW, Floor 2
Washington, DC 20005
tel: (202) 318-0595
mobile: (646) 696-7927
sshuchart@supportkind.org


                      D
         NEED OF DEFENSE
0 0 Q(m
Conﬁden'ality No'ce: The informa,on contained in this email and any a3achments is intended only for the recipient[s] listed above and may be
privileged and conﬁden,al. Any dissemina,on, copying, or use of or reliance upon such informa,on by or to anyone other than the recipient[s] listed
above is prohibited. If you have received this message in error, please no,fy the sender immediately at the email address above and destroy any and
all copies of this message.




                                                                                                                                               Page 1 of 1
